STONE,.J.
— All assessments of taxes by the court of county commissioners, under section 704 (subdivision 2) of the Code, are county taxes, whether levied for general or particular purposes. The special tax for the' purpose of erecting a courthouse and jail, authorized by section 768 of the Code, is but a special county tax. Each of these species of taxes is embraced under the generic term, county taxes. The act approved February 17th, 1854, (Pamphlet Acts, 78,) provided, “thatthe county court commissioners of Cherokee county must not levy a county tax for said county exceeding fifty per cent, upon the amount of the assessment of State taxes for said county.” The statute employs the generic term county tax, and includes taxes both for general and particular purposes. It prohibits the assessment of a greater tax than fifty per cent, on the State tax, for any purpose. As this assessment of fifty per cent, was insufficient to pay for the erection of a county jail, it follows, that the members of the court of county commissioners of Cherokee county are not liable to the penalties prescribed by section 771 of the Code.
Judgment of the circuit court reversed, and cause remanded.